J-S34001-15



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

PAUL J. PHILPOTT,                              IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                         Appellant

                    v.

MOLLIE MCGINLEY,

                         Appellee                  No. 2196 MDA 2014


            Appeal from the Order Entered November 25, 2014
           In the Court of Common Pleas of Lackawanna County
                 Domestic Relations at No(s): 13 DR 00868


BEFORE: BOWES, OTT and STABILE, JJ.

JUDGMENT ORDER BY BOWES, J.:                         FILED JUNE 22, 2015

     Paul J. Philpott has appealed pro se from the November 25, 2014

order denying him spousal support in this action for the same.     Appellant

admits that there is a pending divorce action between himself and Appellee,

Mollie McGinley.   It is established that a spousal support order cannot be

appealed when a divorce action is pending between the parties. The spousal

support order cannot be reviewed until all claims connected with the divorce

are resolved, even if the support order is entered in an action separate from

the divorce lawsuit.     Leister v. Leister, 684 A.2d 192, 195 (Pa.Super.

1996) (“a spousal support order entered during the pendency of a

companion divorce action is not appealable until all claims connected with

the divorce action are resolved.”). The order is interlocutory even though it
J-S34001-15



denied a request for spousal support.     Shellhamer v. Shellhamer, 688

A.2d 1219 (Pa.Super. 1997); see also. Hoffman v. Hoffman, 762 A.2d

766 (Pa.Super. 2000) (refusing to address appellant’s challenge to denial of

supposal support in connection with appeal wherein we reviewed an award

of child support).   Appellant may obtain redress, if spousal support was

improperly denied herein, either in the equitable distribution award itself or

in connection with any appeal from the equitable distribution award entered

in the divorce action.

      Appeal quashed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/22/2015




                                    -2-